PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/439,090
Filing Date: 12 June 2019
Appellant(s): Mosley et al.



__________________
Michael J. Schwartz (Reg. No. 79,754)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims: 
-claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention;
-claims 1, 2, 4, 5, 7-10, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. (US 2013/0078080 - hereafter referred to as Durocher) in view of McKenzie, Jr. (US 2,445,837 - hereafter referred to as McKenzie), Saha et al. (US 2014/0157791 - hereafter referred to as Saha), and Care et al. (US 6,485,255 - hereafter referred to as Care);
-claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Durocher in view of McKenzie, Saha, Care, and Smolowitz (US 5,407,237);
-claims 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher in view of McKenzie and Saha.

(3) New Grounds of Rejection
There are no new grounds of rejection.

(4) Withdrawn Rejections
There are no withdrawn rejections.
	(5) Response to Arguments
	Appellant has argued the rejections of claims 1, 2, 4, 5, 7-10, 19, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Durocher in view of McKenzie, Saha, and Care. The arguments highlight alleged deficiencies of the proposed combination, which are addressed below.

Appellant states: “Durocher is directed to an air system architecture that is ‘configured to minimize heat pick up as the pressurized cooling air travels from a source of pressurized air to its point of application’ (Durocher at ¶ [0005]). Durocher teaches that this is accomplished by using external lines 56, 82 which are located outside of the core casing 13 where engine temperatures are lower (id at ¶ [0017]). This purportedly delivers cooler air compared to conventional systems where air is fed through a low pressure shaft (id at ¶ [0003]). On the other hand, the sleeve 108 of Saha and valve 114 of Care require heat to function.               Accordingly, one would not be motivated to incorporate sleeve 108 of Saha or valve 118 Care into Durocher because these heat transitional components would not function in Durocher's system focused on ‘minimizing heat pick up.’ Without heat, these components are superfluous and would add unnecessary complexity to the system of Durocher. Further, otherwise modifying Durocher to provide hot air would make it unsatisfactory for its intended purpose of minimizing heat pick up and delivering cooler air to a point of application. See MPEP § 2143.01 (V).             …One would understand that valve 114 would not have the alleged shape of Figure 4C when applied to Durocher because it would only experience the cool air of Durocher's external lines 56, 82, and therefore would not be distorted into that shape.” (page 4)

	Initially, in regards to Appellant’s implication and/or assertion that the Durocher lines 56,82 are devoid of “heat” due to their conveyance of “cooling” fluid therethrough, one having ordinary skill in the art of gas turbine engine design would recognize that “heat” and “cooling” are terms that are used to describe relative temperatures, not absolute temperatures - i.e., in the case of Durocher, the temperature of the fluid within lines 56,82 is at a relatively lower temperature than the temperature of various elements of mid-turbine frame 28 and, thus, is relatively cool (note: the fluid within Durocher lines 56,82 serves the purpose of cooling various elements of the mid-turbine frame 28 - see Durocher col.3:ll.40-55). There is no basis for the implication and/or assertion that the fluid flowing within Durocher lines 56,82 are devoid of heat.
	In response to Appellant’s assertion that the combination of Durocher with Saha and Care would be inoperable due to temperature considerations, it is respectfully noted that both the sleeve 108 of Saha and the valve 114 of Care are located within the same fluid flow path as in Durocher:
	-in Saha (see Saha Figure 2), sleeve 108 is located within a fluid flow path 37 communicating fluid from a compressor section 12 of a gas turbine engine 10 to a turbine section 16 of the gas turbine engine 10; 
	-in Care (see Care Figures 1-3 in combination with col.3:ll.17-61 and col.4:ll.19-24), valve 114 is located within a fluid flow path communicating fluid from a compressor section 28 of a gas turbine 20 engine to a turbine section 26 of the gas turbine engine 20.
	Furthermore, the fluid flow paths in which both the sleeve 108 of Saha and the valve 114 of Care are disposed are disclosed as serving the same function (i.e., communication of cooling fluid) as the fluid flow paths 56,82 in Durocher:
	-in Saha (see par. [0029]), the fluid flow path 37 communicates cooling flow; 
	-in Care (see col.3:ll.17-61 and col.4:ll.19-24), the fluid flow path 62,72,74,76 communicates cooling flow. 
	Since the sleeve 108 of Saha and the valve 114 of Care are exposed to a fluid flow that is both sourced from the same location (i.e., a compressor section) as in Durocher and serves the same function (i.e., cooling) as in Durocher, one having ordinary skill in the art would expect the functions/operation of the sleeve 108 of Saha and/or the valve 114 of Care to be preserved if incorporated into Durocher as proposed and, thus, there is a reasonable expectation of success for the proposed combination. 



Appellant has argued the rejections of claims 11-13, 15-18, and 20 under 35 U.S.C. 103 as being unpatentable over Durocher in view of McKenzie and Saha. The arguments highlight alleged deficiencies of the proposed combination, which are addressed below.

Appellant states: “As discussed above with respect to claim 1, one would not be motivated to combine Durocher with Saha because sleeve 108 of Saha is a heat transitional components that would not function and would be superfluous in Durocher's system focused on minimizing heat.” (page 5)
	In response to “sleeve 108 of Saha is a heat transitional components that would not function… in Durocher’s system focused on minimizing heat”, reference is made to the above response to Appellant’s arguments in regards to claim 1 with respect to the applicability of Saha.
	It is respectfully noted that the statement “sleeve 108 of Saha… would be superfluous in Durocher’s system focused on minimizing heat” is unclear since any superfluousness would imply a valid utility of sleeve 108 of Saha in Durocher, thereby negating the preceding statement that “sleeve 108 of Saha would not function”. In any case, it is respectfully noted that the stated motivation to combine of including sleeve 108 of Saha is stated as “for the purpose of permitting selective control of the cooling fluid flow-rate based on operating states of the gas turbine engine” (see Final OA pp. 7-8) - since Durocher does not disclose any flow-metering elements in lines 56,82 that perform this function, then the sleeve 108 of Saha would not be superfluous in the proposed combination.
Appellant states: “With respect, one of skill in the art would understand what is claimed. The recitations of the first and a second shaft simply orient the location of components in the fluid supply system with the gas turbine engine. The rejection should be reversed.” (page 5)
	Initially, the following points are provided:
	(1) the invention is characterized as “A fluid supply system for a gas turbine engine”;
	(2) Appellant’s par. [0038] indicates that the “fluid supply system” corresponds with elements that form the fluid flow path between and including the source / compressor section 24 and the user / turbine section 28;
	(3) Appellant’s Figure 1 shows inner shaft 40 and outer shaft 50 as establishing a mechanical connection between turbine section 28 and compressor section 24 and being unrelated and/or outside the scope of aspects of the fluid supply system as described in the specification and depicted in Appellant’s Figure 2;
	(4) the claimed “a first shaft” and “a second shaft”, which correspond with Appellant’s disclosed shafts 40 and 50, are recited as if introducing positive limitations of the invention characterized as “A fluid supply system” - i.e., there is no semantic indication, such as by inclusion of a phrase like for use with, that “a first shaft” and “a second shaft” are merely referential.
	
	The following determinations are presented:
	-from (1) above, Appellant establishes that the invention is directed towards “A fluid supply system”;
	-from (2) and (3) above, Appellant establishes that “a first shaft” and “a second shaft” do not form part of “fluid supply system”; 
	-from (4) above, “a first shaft” and “a second shaft” amount to positive limitations. 
	Accordingly, the claim is unclear as to whether the scope of the invention corresponds with “A fluid supply system” or a larger assembly encompassing “A fluid supply system”.



Appellant has not argued the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Durocher in view of McKenzie, Saha, Care, and Smolowitz. Accordingly, no response is provided.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        

Conferees:

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.